Gantt, J.
delivered the opinion of the court. -
Thip case was tried before me, November Term, 1819, for Kershaw District, and on the plea ofthestatute of limitations, a verdict was found for the defendant, correspondent with an opinion expressed by thecourtto the jury, on the law of the case. .
The defendant has appealed, and rests his case on a supposed inaccuracy in the opinion given by the presiding judge (viz.) that the statute was as effectual tobar the Vestry and Wardens of a Parish, as any other description of persons. The court are of opinion that the charge *318of the presiding judge was correct in law, and that the appellant can take nothing by his motion.

Johnson. Nott, Colcóck and Huger, concurred.